EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier on 1/12/2022.
The application has been amended as follows: 

Claim 21 line 2:
applying a border to completely surround  display content within a display area of the

Allowable Subject Matter
Claims 21, 23-24, 27-30, 34-37, 39-44 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a method for detecting a display, the method comprising the steps of: applying a border completely surrounding display content within a display area of the display to aid detection of the display, receiving an image signal from image detection means, detecting the received image signal comprises an image of at least a portion of a display, determine pixels that define at least a part of an outline of the display, calculate an orientation of the image detection means in relation to the display based on the pixels, communicating alignment, wherein the border surrounds the display content 
However, none of the cited prior art or any other discloses or inherently implies the above method further comprising wherein the border surrounds the display content within the display area being overlayed on an edge of the display content that is detected by the imaging detection means. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622